UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

CHARLIE DUNCAN, AS EXECUTOR OF )
THE ESTATE OF PAUL W. MCVAY,
) Case No. 3:17-cv-25
and
) District Judge Thomas M. Rose
JANET FREEL, AS BENEFICIARY OF THE
ESTATE OF PAUL W. MCVAY, ) Magistrate Judge Sharon L. Ovington
Plaintiffs, )
vs. )
MINNESOTA LIFE INSURANCE CoO., )
Defendant. )
ORDER

 

Upon the Parties’ Joint Motion to Set the Deadline for the Filing of Cross-Motions, the
Court finds such Motion well-taken and orders that Cross-Motions for Judgment on the
Administrative Record are due 30 days following the Court’s ruling on whether the documents
that had been submitted for in-camera inspection are protected from disclosure by the attorney-
client privilege and/or work product doctrine in light of the fiduciary exception.

DONE and ORDERED in Dayton, Ohio, this Tuesday, July 9, 2019.
s/Thomas M. Rose

 

THOMAS M. ROSE
UNITED STATES DISTRICT JUDGE
